DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-7, 10 and 19-27 are pending.
Claims 2, 8-9 and 11-18 are cancelled.


REASONS FOR ALLOWANCE
After a thorough search and examination of the present application, and in light of:
The prior art made of record
Claims 1, 3-7, 10 and 19-27 are allowed.

Regarding claim 1, the following is an examiner’s statement of reasons for allowance.
The prior art, separately or in combination, as described in the prosecution history, teach some aspects of the current claimed invention.
TAKAHASHI (US 2016/0005290 A1) teaches a processing unit determining that a user has transitioned from a sleep state to an awakened state and that the awakened state has been continued for a predetermined period of time, on the basis of the pulse wave information, and instructing the alarm control to perform alarm cancellation. The processing unit may not give an instruction for setting of an alarm even when it is determined that the user has transitioned from the awakened state to the sleep state after the alarm cancellation is performed, on the basis of the pulse wave information.
SONG (US 2016/0154493 A1) teaches a controller a control command corresponding to a touch input based on whether a wearer is in an intentional state or an unintentional state, based on the wearer's brainwaves shown on an electroencephalogram (EEG). The controller executes a control command based on a touch input and the determined wearer's state.
Steiner (US 2015/0338917 A1) teaches a system for capturing, through one or more electrodes, signals of brainwave activity of said user, analyzing said signals to detect a pattern of the brainwave activity, determining, based on the detected pattern, that the user thinks about a command that controls an electronic device, and based on said determining, triggering the electronic device to perform said command. The detected patterns in brain signals are also used to recognize the intention of the user to control the electronic device.

However, as Applicant argues and as described in the prosecution history, the prior art, separately or in combination, do not teach or fairly suggest:
An information processing device comprising: a processor configured to operate equipment by sending control information to the equipment based on a first biological information measured from a user with a first biological information measure, the first biological information indicating an operation item of the equipment, if a second biological information indicating that the user is in a state of sleep, in a stage just before sleep, or while meditating is not measured from the user with a second biological information measure within a predetermined time period from a first point of time when the first biological information is measured from the user with the first biological information measure, wherein the processor is further configured to not operate equipment by not sending the control information to the equipment based on the first biological information, if the second biological information is measured from the user with the second biological information measure within the predetermined time period.

Independent claims 19 and 20 include similar limitations and reasons for allowance as independent claim 1.
Claims 3-7, 10 and 21 and 26-27 are dependent claims of claim 1. The claim 1 is allowable, and therefore, claims 3-7, 10 and 21 and 26-27 are allowable.
Claims 22 and 24 are dependent claims of claim 19. The claim 19 is allowable, and therefore, claims 22 and 24 are allowable.
Claims 23 and 25 are dependent claims of claim 20. The claim 20 is allowable, and therefore, claims 23 and 25 are allowable.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116